Title: To George Washington from Theodorick Bland, 4 January 1781
From: Bland, Theodorick
To: Washington, George


                        
                            Dr Sr
                            Philadelphia Janry 4th 1781
                        
                        Your favor with a letter enclosed for Govr Jefferson came to hand yesterday about 10 o Clock. I immediately
                            deliverd it to his Excelly the Presidt of Congress, with a request that it might be forwarded without loss of time by the
                            line of expresses establishd between this Place and Richmond, which he promised shd be done, and I hope by this means Yr
                            letter to the Govr will reach him with an expedition answerable to the importance of its Contents.
                        Mrs Bland and myself Join in the most cordial return of our best wishes for your Excellency and Mrs
                            Washington and be assured Sr that the interval which has elapsed since I last had the Honor of seeing you has not in the
                            Smallest degree abated those warm Sentiments or the Sincere esteem and affection with which I ever Shall be Yr
                            Excellency’s Most obedt & Humble Servt
                        
                            Theok Bland
                        
                    